Mr. Justice McBride
delivered the opinion of the court.
This is a suit brought by the City of Eugene to prevent the defendants from widening their ditch passing through the city where it crosses certain streets therein, and to enjoin them from floating logs, timber and cordwood along said ditch to the injury of the banks where it crosses the streets. Every question involved in this case is fully considered in the case of Patterson v. Chambers Power Co. et al., ante, p. 328 (159 Pac. 568), and this case will take the same course, and a decree will be entered herein to the same effect as in that case. Neither party will recover costs in either case. Modified.
Mr. Chief Justice Moore, Mr. Justice Burnett and Mr. Justice Benson concur.